Lumpkin, J.
A fi. fa. issued from a j ustice’s court, October 26th, 1885, signed by “ H. O. Kellogg, N. P. & J. P.,” and having upon it a receipt for costs dated March 3, 1887, signed by “ H. O. Kellogg,” but having upon it no other entry of any kind until December 5th, 1893, was dormant upon its face. In order to save it from dormancy, it should affirmatively appear that H. C. Kellogg, at the time of signing the entry acknowledging receipt of the costs, was still in office; and as he did not sign this entry officially, this did not so appear, but the presumption is to the contrary. See Short v. The State, 79 Ga. 550. Judgment affirmed.